REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
Claims 1-24 are allowed.
Claims 1 and 15 are allowed over the prior art of record since the cited references taken individually or in combination fails to particularly disclose a second
 audio device configured to selectably receive one or more packets of the first audio stream from the source device via the isochronous data stream; and wherein the second audio device is arranged to wirelessly transmit one or more 
retransmission packets to the first audio device, the one or more retransmission 
packets are based on the one or more packets of the first audio stream that the 
second audio device selectably received from the source device via the 
isochronous stream.
	It is noted that the closest prior art, Denboer et al. (US 20200252162, Aug. 6, 2020) shows the first device transmit a NACK message to the second device based on the unsuccessful decoding check for the first packet, based on the NACK message, the first device receive a first retransmission packet of the set of retransmission packets from the second device on the logical link.
	It is noted that the closest prior art, Lau et al. (US 10757466, Aug. 25, 2020), Shows Semi- isochronous mode can be selected to quickly transmit and render audio, audio data compressed by the media player, transmitted to the audio player, and if received within a reasonable time delay, the audio data can be rendered.
However, Denboer et al. and Lau et al. fails to disclose or render obvious the above underlined limitations as claimed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Iqbal Zaidi whose telephone number is (571)270-3943.  The examiner can normally be reached on M to Thu 8.a.m to 6.p.m..
If attempts to reach the above noted Examiner by telephone are unsuccessful, the Examiner’s supervisor, NGO RICKY can be reached on 571-272-3139.
The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


/IQBAL ZAIDI/Primary Examiner, Art Unit 2464